La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos corresponde determinar si, una vez desestimada una causa de acción contra la parte deman-dada, es dable que el pleito continúe entre la parte deman-dante y el tercero demandado, aun cuando la parte deman-dante no enmendó la demanda para incluir a éste en el pleito.
*281I
El 10 de diciembre de 2008, Aileen Mercado Figueroa, por sí y en representación de su hijo menor de edad, JWCM (parte demandante), presentó una demanda por daños y perjuicios contra el municipio de San Juan y su compañía aseguradora, Admiral Insurance Company (Admiral). En ésta, alegó que su hijo sufrió múltiples daños como conse-cuencia de un accidente ocurrido mientras éste manejaba su motora en la Urbanización Park Gardens, en San Juan. Además, le imputó negligencia al municipio de San Juan por no mantener en condiciones adecuadas el pavimento y por ni siquiera colocar avisos que anunciaran los desper-fectos en la carretera.
El municipio de San Juan, por su parte, contestó opor-tunamente la demanda y negó su responsabilidad. En sín-tesis, argüyó que los responsables de los presuntos daños fueron la propia parte demandante y/o “un tercero”. Por tanto, el 26 de enero de 2010, presentó una demanda contra tercero, trayendo al pleito a Betteroads Asphalt Corporation (Betteroads). Alegó, pues, que ésta tenía el control de la carretera donde ocurrió el accidente, razón por la cual era la directamente responsable ante la parte demandante por cualquier daño sufrido.
Betteroads contestó la demanda contra tercero y negó, igualmente, su responsabilidad. En su contestación, no sólo se limitó a refutar las alegaciones del municipio de San Juan, sino que también refutó las alegaciones de la parte demandante, contenidas en la demanda original. En-tre otros particulares, levantó un sinnúmero de defensas afirmativas contra la parte demandante.
Posteriormente, el 18 de julio de 2011 Betteroads pre-sentó una demanda contra tercero en contra de Harry Auto Kool, Inc. (Harry Auto). En ésta le imputó el control de la carretera en donde presuntamente ocurrió el accidente que origina la controversia que nos ocupa. Asimismo, argu-mentó que Harry Auto era directamente responsable ante *282la parte demandante y, en la alternativa, indirectamente responsable ante Betteroads por cualquier suma que ésta tuviera que pagar a la parte demandante.
Trabada la controversia en estos términos, el Tribunal de Primera Instancia, durante una vista sobre el estado de los procedimientos, a instancia de Betteroads, le anotó la rebel-día a Harry Auto, puesto que ésta no compareció, a pesar de haber sido debidamente emplazada. Por otro lado, el 7 de febrero de 2012, el municipio de San Juan presentó una moción de desestimación bajo el fundamento de que la parte demandante incumplió con el requisito de notificar a la en-tidad municipal de la causa de acción en su contra dentro de los noventa (90) días desde que advino en conocimiento de los presuntos daños. Esto, según dispone el Artículo 15.003 de la Ley de Municipios Autónomos, Ley Núm. 81 de 30 de agosto de 1991 (21 LPRAsec. 4703).(1) El foro primario aco-gió la moción en cuestión y, en consecuencia, desestimó la causa de acción contra el municipio de San Juan. La parte demandante no se opuso a la desestimación ni recurrió del dictamen.
Luego, el 31 de mayo de 2012, el municipio de San Juan presentó ante el Tribunal de Primera Instancia un aviso de desistimiento, a través del cual informó su intención de desistir de su reclamación en- contra del tercero deman-dado, Betteroads. El foro primario autorizó el desisti-miento con perjuicio. Además, dio por desistida la de-manda instada por Betteroads contra Harry Auto, por entender que ésta era una reclamación contingente. La parte demandante solicitó una reconsideración, la cual el foro primario declaró “no ha lugar”.
Posteriormente, la parte demandante presentó un re-curso de apelación ante el Tribunal de Apelaciones. En éste, alegó que el foro primario erró al haber autorizado el *283desistimiento presentado por la parte demandada —el mu-nicipio de San Juan— a favor del tercero demandado, Betteroads. Además, cuestionó la determinación de dicho foro en tanto desestimó la demanda instada contra Harry Auto por entender que ésta era contingente a la demanda desistida por el municipio de San Juan.
Luego de los trámites apelativos de rigor, el foro apela-tivo intermedio confirmó al Tribunal de Primera Instancia. En síntesis, aplicando la norma establecida por este Tribunal en Guzmán v. Otis Elevator, Inc. et al., 135 DPR 296 (1994), determinó que nunca se trabó una controversia en-tre la parte demandante y el tercero demandado, razón por la cual procedía autorizar el desistimiento. Asimismo, ra-zonó que la demanda contra Harry Auto debía ser desesti-mada, puesto que ésta era contingente a la demanda ins-tada contra Betteroads.
Inconforme, el 5 de junio de 2013, la parte demandante recurrió ante este Tribunal y adujo los señalamientos de error siguientes:
Erró el Honorable Tribunal de Apelaciones al confirmar lo re-suelto por el [Tribunal de Primera Instancia], autorizando el desistimiento presentado por la parte demandada a favor del tercero demandado, dando por desistida, a su vez, la demanda contra tercero entablada por este último.
Erró el Honorable Tribunal de Apelaciones al determinar que nunca existió una controversia trabada entre la parte deman-dante y los terceros demandados. Certiorari, pág. 5.
Habiendo consignado los hechos indispensables para la dilucidación de la controversia que nos ocupa, procedemos a exponer el derecho aplicable.
II
La figura procesal de la demanda contra tercero, ante todo, “establee [e] un mecanismo para facilitar la resolución pronta y económica de pleitos múltiples que puedan surgir de unos mismos hechos”. J.A. Echevarría Vargas, Procedimiento civil puertorriqueño, Ira ed. rev., Colombia, *284[s. Ed.], 2012, pág. 121. La misma está regulada por la Regla 12.1 de Procedimiento Civil, la cual, en lo pertinente al caso que nos ocupa, dispone:
La parte demandada podrá notificar, como demandante contra tercero, un emplazamiento y demanda a una persona que no sea parte en el pleito y que sea o pueda ser responsable a la parte demandada por la totalidad o parte de la reclamación de la parte demandante, o que sea o pueda ser responsable a cualquier parte en el pleito.
La persona así emplazada, quien en lo sucesivo se denomi-nará “tercero(a) demandado(a)”, presentará sus defensas a la reclamación del(de la) demandante contra tercero según se dispone en la Regla 10 de este apéndice, y presentará su re-convención a la reclamación del(de la) demandante contra ter-cero y las reclamaciones contra coparte que tenga contra cual-quier otro(a) tercero(a) demandado(a) según se dispone en la Regla 11 de este apéndice.
El (La) tercero(a) demandado(a) podrá oponer contra la parte demandante cualesquiera defensas que el (la) deman-dante contra tercero tenga contra la reclamación de la parte demandante. El (La) tercero(a) demandado(a) podrá también presentar contra la parte demandante cualquier reclamación que surja del acto, de la omisión o del evento que motive su reclamación original en el pleito y el (la) tercero(a) demanda-do(a) deberá, entonces, presentar sus defensas como se dis-pone en la Regla 10 de este apéndice y su reconvención y re-clamaciones contra coparte según se dispone en la Regla 11 de este apéndice.
Cualquier parte podrá solicitar que se le separe, que se le conceda un juicio por separado o la desestimación de la recla-mación contra tercero, y el tribunal podrá dictar sentencia bien sobre la reclamación original o sobre la reclamación contra tercero solamente de acuerdo con la Regla 42.3 de este apéndice. Un(a) tercero(a) demandado(a) podrá proceder de acuerdo con esta Regla 12 de este apéndice contra cualquier persona que no sea parte en el pleito y que sea o pueda serle responsable o a cualquier litigante en el pleito por la totalidad o parte de la reclamación hecha en el pleito. Regla 12.1 de Procedimiento Civil, 32 LPRAAp. V.(2)
*285Como se observa, la regla procesal en cuestión considera un complejo mecanismo a través del cual las diversas par-tes involucradas pueden vindicar cabalmente sus derechos, si bien circunscritos a los hechos del pleito original. Así, de nuevo, no cabe duda de que “[e]l propósito específico de la Regla 12.1 de Procedimiento Civil es establecer un meca-nismo para facilitar la resolución pronta y económica de pleitos múltiples que puedan surgir de unos mismos hechos. [...] La regla no crea, extiende o limita derechos sustantivos. Lo que hace es acelerar su dilucidación. La regla debe ser interpretada liberalmente”. J.A. Cuevas Se-garra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. II, pág. 580 (citando a Gen. Accid. Ins. Co. P.R. v. Ramos, 148 DPR 523, 534 (1999), y a Camaleglo v. Dorado Wings, Inc., 118 DPR 20, 28 (1986)). Véase, además, Parrilla García v. Fuentes Fluviales, 92 DPR 168, 176 (1965). En esencia, se trata de que entre la reclamación del demandante y el tercero demandado haya un entronque común. Cf. Ramos, supra, pág. 536.
De otra parte, la interpretación liberal de la regla que nos ocupa propende a conciliar ésta con el principio cardinal que informa nuestro ordenamiento procesal civil, el cual dispone que las diversas reglas procesales “[s]e inter-pretarán de modo que faciliten el acceso a los tribunales y el manejo del proceso, de forma que garanticen una solu-ción justa, rápida y económica de todo procedimiento”. Regla 1 de Procedimiento Civil, 32 LPRA Ap. V. Véanse: Lugo Ortiz v. Ferrer, 85 DPR 862, 867 (1962); Cuevas Segarra, op. cit., T. I, pág. 37. Cónsono con lo anterior, “uno de los propósitos fundamentales de las Reglas es acelerar los pro-cedimientos civiles”. Cuevas Segarra, op. cit., T. I, pág. 37 (citando a Sucn. Guerra v. Sánchez, 71 DPR 807, 811 (1950)). Por lo tanto, “para cumplir a cabalidad con los pro-*286pósitos de nuestro ordenamiento procesal, se requiere un enfoque integral, pragmático y creativo”. Pérez Pascual v. Vega Rodríguez, 124 DPR 529, 542 (1989). Véase, además, Neptune Packing Corp. v. Wackenhut Corp., 120 DPR 283, 288 (1988).
En el pasado, este Tribunal ha dicho que
[n]ada hay en la Regla 12.1 que requiera una enmienda formal de las alegaciones por parte del demandante para que éste pueda deducir su reclamación contra el tercero demandado. Si por virtud de las alegaciones una contienda queda trabada entre el demandante y el tercero demandado y durante la vista del caso el demandante presenta prueba contra el tercero de-mandado y éste tiene oportunidad de contrainterrogar los tes-tigos y presentar prueba en contrario, las alegaciones deben considerarse enmendadas a los efectos de establecer una recla-mación directa del demandante contra el tercero demandado. (Enfasis suplido). Parrilla García, supra, pág. 176.(3)
Lo esencial, pues, es que entre el demandante y el ter-cero demandado, efectivamente, se trabe una controversia. Ello, usualmente, se logrará a través de las alegaciones y la prueba presentada. Será fundamental, además, que el tercero demandado tenga oportunidad de “contrainterro-gar los testigos [de la parte demandante] y presentar prueba en contrario [...]”. Parrilla García, supra, pág. 176. Véase, además, Viñas v. Pueblo Supermarkets, 86 DPR 33, 35 (1962). De esta forma, se le garantiza su debido proceso de ley al tercero demandado y se evita situarlo en un es-tado de indefensión ante las contenciones de la parte demandante.
Entonces, cuando efectivamente se traba una controver-sia entre el demandante y el tercero demandado, la de-manda se habrá de considerar enmendada de acuerdo con *287las alegaciones hechas por el tercero demandado y la prueba presentada tanto por el demandante como por el propio tercero demandado. Lameiro v. Dávila, 103 DPR 834, 843 (1975) (citando a Parilla García, supra, pág. 176). Después de todo, “[l]a Regla 12.1 debe interpretarse a la luz de lo dispuesto en la 13.2”, Parrilla García, supra, pág. 176, la cual provee para conformar las alegaciones con la prueba presentada. Regla 13.2 de Procedimiento Civil, 32 LPRA Ap. V. En aras de despejar cualquier duda, es me-nester señalar que lo anterior presupone que las partes participaron en una vista en la que, justamente, pudieron presentar prueba.
Sin embargo, ha de tenerse en cuenta que la celebración de una vista, y la presentación de prueba que ésta supone, no siempre será indispensable para que se pueda colegir que una controversia ha quedado trabada entre el demandante y el tercero demandado. Así, bien puede haber situaciones en las que, aun sin haberse presentado prueba, las alegaciones del tercero demandado respecto a las del demandante, así como sus actuaciones, permitan inferir que, en efecto, se ha trabado una controversia entre éstos. Ello, puesto que “[l]a determinación de si sobrevive una demanda contra tercero [...] no es un ejercicio de lógica abstracta, sino un análisis práctico de los hechos”. A.A.A. v. Builders Ins. Co., etc., 115 DPR 57, 60 (1984). Más aún, dicho análisis deberá tomar en consideración los principios que informan nuestras reglas procesales. Es decir, deberán dar cuenta del interés público en que los pleitos se tramiten de forma justa, rápida y económica,(4) y además, de la política judicial que impera en nuestro ordenamiento, se-*288gún la cual se favorece que los casos se ventilen en los méritos. Amaro González v. First Fed. Savs., 132 DPR 1042, 1052 (1993); Rivera et al. v. Superior Pkg., Inc. et al., 132 DPR 115, 125 (1992); Cuevas Segarra, op. cit., T. I, pág. 40.
Circunscribiéndonos a la controversia puntual que nos ocupa —esto es, si una vez desestimada una causa de acción contra la parte demandada es dable que el pleito continúe entre la parte demandante y el tercero demandado, aun cuando la demanda no se enmendó formalmente — , en Guzmán este Tribunal, citando con aprobación al tratadista José A. Cuevas Segarra, señaló que
“[rjespecto al tercero demandado el Tribunal Supremo ha re-suelto que no es necesario hacer una enmienda formal para que un demandante pueda recobrar directamente de un ter-cero traído al pleito por el demandado y a quien el deman-dante nunca le reclamó. El demandante puede recobrar si la controversia en algún momento estuvo trabada entre él y el tercero demandado y éste tuvo oportunidad de defenderse. No existe término para enmendar la demanda”. Guzmán, supra, pág. 302 (citando a J.A. Cuevas Segarra, Práctica procesal puertorriqueña: procedimiento civil 14:, Vol. II (1988)). Véanse: Parrilla García, supra, pág. 176; Viñas, supra, pág. 33; Lameiro, supra, pág. 843; Vda. de Rivera v. Pueblo Supermarkets, 102 DPR 134, 137 (1974); Torres Cruz v. Municipio de San Juan, 103 DPR 217, 219 (1975).(5)
*289Por ende, después de Guzmán es indudable que un de-mandante pueda proseguir su causa de acción contra un tercero demandado si entre éstos, efectivamente, se trabó una controversia, aun cuando el demandante no haya en-mendado formalmente la demanda. Para ello, pues, y en atención a las diversas normas y principios discutidos, será preciso evaluar las circunstancias particulares del caso con tal de determinar si se suscitó una situación de adversidad procesal que amerite continuar ventilando la causa. No se debe olvidar que las Reglas de Procedimiento Civil
[...] no tienen vida propia; [éstas] sólo existen para viabilizar la consecución del Derecho sustantivo de las partes. Para lo-grar impartir justicia al resolver los reclamos de las partes, el tribunal debe hacer un balance equitativo entre los intereses en conflicto ejerciendo especial cuidado al interpretar las re-glas procesales para que éstas garanticen una solución justa, rápida y económica de la controversia. Cuevas Segarra, op. eit, T. I, págs. 39-40.
Recuérdese, además, que “[l]os principios procesales no deben ser instrumentos débiles dominados por fórmulas que deben seguirse literalmente. Un sistema procesal one-roso tiende únicamente a combatir el verdadero propósito de un pleito”. Cuevas Segarra, op. cit., T. I, pág. 37 (citando a Vda. de Rivera, supra, pág. 139).
III
En su contestación a la demanda contra tercero incoada por el municipio de San Juan, Betteroads no sólo se limitó a refutar las alegaciones del tercero demandante, sino que respondió, también, a las alegaciones de la parte demandante. Contestación a demanda contra tercero, Apén-dice, págs. 10-12. Durante la tramitación del pleito, ade-más, Betteroads tomó deposiciones al menor codemandante, JWCM, y a otros tres testigos. Apéndice, págs. 98-101. De igual forma, gestionó la preparación de un informe *290pericial en relación con el presunto accidente que originó el pleito que nos ocupa. Apéndice, pág. 102.
Dado lo anterior, es innegable que, conforme a las nor-mas y principios jurídicos antes discutidos, en efecto, se trabó una controversia entre las partes. Tal adversidad, a lo sumo, amerita conceder a la parte demandante la opor-tunidad de presentar prueba o, si lo estimara conveniente, enmendar la demanda, para lo cual no hay término taxa-tivamente establecido en nuestro ordenamiento.(6) De esta forma, se acata la vigorosa política judicial imperante en nuestro ordenamiento, según la cual se favorece la diluci-dación de los casos en los méritos.
Así las cosas, el Tribunal de Primera Instancia erró al autorizar el desistimiento de la demanda incoada contra Betteroads. Asimismo, por las normas y principios previa-mente discutidos, erró el foro primario al desestimar auto-máticamente, por considerarla contingente, la demanda contra tercero presentada por Betteroads contra Harry Auto, a quien se le había anotado la rebeldía.
IV
En mérito de lo antes expuesto, procede revocar la sen-tencia del Tribunal de Apelaciones y devolver el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de conformidad con lo aquí dispuesto.

*291
Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera García concurrió sin opi-nión escrita.

(1) Valga señalar que el 21 de mayo de 2012, el foro primario, atendiendo una moción de sentencia sumaria parcial presentada por Admira!, desestimó la causa de acción contra ésta, puesto que se había agotado el agregado combinado de la póbza que cobijaba al municipio de San Juan. Sentencia sumaria parcial, Apéndice, págs. 18-37.


(2) Nótese, además, que la misma Regla 12.1 de Procedimiento Civil dispone el término cuando se podrá presentar la demanda contra tercero sin permiso del tribunal, a saber, “treinta (30) días contados a partir de la fecha de la presentación de la *285contestaeión a la demanda o de la réplica a una reconvención”. 32 LPRA Ap. V. Asimismo, la Regla 12.2 dispone cuándo el demandante podrá hacer parte a un tercero; ello, de ordinario, cuando se presente contra el demandante alguna reclamación. 32 LPRAAp. V.


(3) Si bien la jurisprudencia citada se refiere a nuestro ordenamiento procesal civil anterior, la misma sigue teniendo vigencia, dado que los principios cardinales que lo informan siguen siendo los mismos de las controversias que penden ante los foros judiciales del País. Para un breve recuento histórico de la figura de la demanda contra tercero en nuestro ordenamiento, véase A. García Padilla, Procedimiento Civil, 64 Rev. Jur. UPR 935, 936-943 (1995).


(4) Las “Reglas [de Procedimiento Civil] son el instrumento mediante el cual el Estado garantiza la tutela efectiva de todas las personas sujetas a su jurisdicción. Los preceptos procesales son de orden público porque establecen la estructura juris-diccional en la consecución de una justicia civil, efectiva, rápida y económica dentro del marco de la igualdad procesal de todas las partes involucradas en el proceso”. (Enfasis suplido). J.A. Cuevas Segarra, Tratado de derecho procesal civil, San Juan, Pubs. JTS, 2011, T. I, pág. 31.


(5) Cabe destacar, además, que incluso antes de las Reglas de Procedimiento Civil actuales, ya este Tribunal había identificado una serie de situaciones en las que la demanda se podría considerar tácitamente enmendada, puesto que se había tra-bado una controversia entre el demandante y el tercero demandado. A saber:
“Tales normas podrían resumirse así: Aun cuando el demandante no hubiera enmendado la demanda, la misma se entendía enmendada:
(1) cuando el tercero demandado formulaba alegaciones contra la demanda original. Viñas v. Pueblo Supermarkets, 86 DPR 33 (1962) (Dávila);
(2) cuando en la vista del caso, el demandante presentaba prueba contra el ter-cero demandado, y éste tenía la oportunidad de contrainterrogar a los testigos y pre-sentar prueba en contrario. Parrilla García v. Fuentes Fluviales, 92 DPR 168 (1965) (Dávila);
(3) cuando mediase una estipulación de hechos en que interviniese el tercero demandado, y surgiese claramente la responsabilidad de éste. Vda. de Rivera v. Pueblo Supermarkets, 102 DPR 134 (1974) (Dávila, en reconsideración); o
(4) cuando concurriese cualquiera otra circunstancia que demostrase que la contienda hubiese quedado trabada entre el demandante y el tercero demandado”. Parrilla García v. A.F.F., supra. Véase Cuevas Segarra, op. cit., T. II, pág. 576.


(6) Es preciso destacar que la ausencia de término para enmendar la demanda, en ciertas situaciones, puede ocasionar problemas en la eficiente tramitación del caso. Después de todo, contra las alegaciones “se determina nada menos que la pro-pia pertinencia del descubrimiento de prueba y del desfile oportuno de ésta en el juicio”. García Padilla, supra, pág. 943. Así, si bien no es dispositivo el hecho de que el demandante enmiende o no sus alegaciones, la mejor práctica es que el deman-dante diligentemente procure hacer las enmiendas que correspondan. En casos como el de autos, sin embargo, en los que se desestime la acción contra el demandado/ tercero demandante sin que se haya enmendado formalmente la demanda, el foro primario, en vez de desestimar automáticamente la causa de acción contra el tercero demandado, le deberá conceder al demandante un término razonable para que éste realice las enmiendas de rigor, so pena de desestimación. García Padilla, supra, pág. 943. De esta forma, a nuestro juicio, se concilian los diversos intereses en pugna y se propende a la eficaz tramitación de los pleitos en nuestro ordenamiento jurídico.